The plaintiff in his complaint alleged that while he was a passenger on the defendant's train he was assaulted by the conductor and another person who was in the employment of the company in the conducting of the train. He also alleged that after the assault he was ejected from the train by the conductor and other of the agents and employees of the company. These allegations were denied in the answer. At the conclusion of the evidence, in which it was disclosed that the assault was made by a brakeman of the company, the conductor having taken no part in it, the court changed the first issue by substituting the disjunctive "or" for the conjunction "and" as between the conductor and servants of the company. The first issue as originally framed was in the following language: "Did the defendant, through the conductor and other agents or servants, unlawfully assault and beat the plaintiff?" The defendant made his first exception to the change in the issue. His Honor committed no error in making the change. The framing of the issues is a matter within the sound discretion of the court, and in cases where exceptions are made to the issues the party excepting must show that the exercise of that discretion operated to his injury.Pickett v. R. R., 117 N.C. 616. The rule presupposes that such issues as are submitted to the jury are raised by the pleadings. Emery(969) v. R. R., 102 N.C. 209. The issue, in the form in which it was framed, was raised by the pleadings. It was not necessary to make the company liable that the assault upon the plaintiff should have been a joint assault by the conductor and brakeman. The assault of either, as alleged in the complaint and denied in the answer, raised the issue in the disjunctive form in which it was framed. *Page 609 
The defendant asked the court to instruct the jury that, as the uncontradicted testimony of the plaintiff showed that the brakeman struck the plaintiff instantaneously with the applying to the brakeman by the plaintiff of a vile epithet, the brakeman was therefore not acting within the scope of his authority, and the defendant would not be held responsible for the brakeman's act, and that the blow was so sudden that the conductor could not have prevented it, and the defendant would not be responsible. His Honor was right in declining to give the instruction. The brakeman was engaged in the service of the company on the occasion and the company was bound in duty to protect the plaintiff, a passenger, against the assault or rude treatment of its employee, the brakeman.Daniel v. R. R., 117 N.C. 592; 42 Penn. State Rep., 365;103 Ill. 546; 57 Me. 202. Indeed, where the relation of carrier and passenger exists, the conduct of an employee of the carrier in inflicting violence on the passenger, though the act be outside of the scope of his authority or even wilful and malicious, subjects the carrier to liability in damages just as fully as if the carrier had encouraged the commission of the act. See authorities cited in the concurring opinion ofAvery, J., in Daniel v. R. R., supra. In the same case, Faircloth, C. J., delivering the opinion of the Court, says to the same effect:        (970) "Passengers are entitled to protection from the carrier's agent against assaults or insults from their own employees, from other passengers or persons on the train whether such persons are rightfully on the train or not. The reason of the above rigid rule is that the passenger and his baggage, during the transit, are in the possession of and under the immediate supervision and control of the carrier's agents, as the conductor and baggage master, and, hence, the difference in degree of the liability of the defendant as a carrier and a warehouseman." Of course, if an assault should be made by a passenger upon the employee of the carrier, the carrier would have the same right as any other person would have to defend himself. Insulting language does not justify an assault, and certainly an employee of a common carrier on duty upon the carrier's train ought to be the last to make an assault for insulting language used to him, for he stands in relation to a passenger as a protector and a guard. The court charged the jury that if they believed the defendant's own testimony they should answer the first issue "Yes." There was no error in this charge upon a consideration of all the evidence. Each of the plaintiff's witnesses testified to the assault by the brakeman upon the plaintiff, and the defendant therefore could have derived no benefit from the plaintiff's testimony if the jury had heard it. None of it was favorable to him. If any part of the plaintiff's testimony had been favorable to the defendant, then the instructions would have been wrong. The defendant and his witnesses, all, likewise testified to the assault of the *Page 610 
brakeman upon the plaintiff, and his Honor committed no error (971) in instructing the jury that, if they believed the defendant's own testimony, they should answer the first issue "Yes."
This was not the case of singling out one witness from the others, where the evidence is contradictory, and instructing the jury that, if they believed one witness, they should make a finding upon his testimony.
The last exception of the defendant was to that part of his Honor's charge in which he said there was no evidence as to the defendant's insolvency. The contention of the counsel was that the fact that the summons was issued against the receiver of the company, and the further fact that it was alleged in the complaint that the defendant company was in the hands of a receiver furnished some evidence of insolvency. We think the contention was unfounded, for receivers may be appointed for other reasons than insolvency, and there was no proof on the trial to the causes for the appointment of a receiver. His Honor's instruction was correct.
Affirmed.